Title: John Adams to Abigail Adams, 24 July 1775
From: Adams, John
To: Adams, Abigail


     
      
       Philadelphia
       July 24th, 1775.
      
     
     My Dear,
     IT is now almost three Months since I left you, in every Part of which my Anxiety about you and the Children, as well as our Country, has been extreme.
     The Business I have had upon my Mind has been as great and important as can be intrusted to One Man, and the Difficulty and Intricacy of it is prodigious. When 50 or 60 Men have a Constitution to form for a great Empire, at the same Time that they have a Country of fifteen hundred Miles extent to fortify, Millions to arm and train, a Naval Power to begin, an extensive Commerce to regulate, numerous Tribes of Indians to negotiate with, a standing Army of Twenty seven Thousand Men to raise, pay, victual and officer, I really shall pity those 50 or 60 Men.
     I must see you e’er long.——Rice, has wrote me a very good Letter, and so has Thaxter, for which I thank them both.——Love to the Children.
     
      J. A.
     
     
      I wish I had given you a compleat History from the Beginning to the End of the Journey, of the Behaviour of my Compatriots.——No Mortal Tale could equal it.——I will tell you in Future, but you shall keep it secret.——The Fidgets, the Whims, the Caprice, the Vanity, the Superstition, the Irritability of some of us, is enough to——
      Addressed To Mrs Abigail Adams Braintrie, to the Care of Col. Warren, favor d by Mr. Hichborne.
     
    